DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of May 24, 2019.



Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggest amending the title to “Rotary compressor with vane slot disposed at predetermined tilting angle”, or the like.


Claim Objections

Claim 7 is objected to because of the following informalities:    

Claim 7, Line 3 should read: …circumferential surface of the hinge groove is located on the discharge side with respect to…

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 15, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

maximum roller reaction force direction. It is unclear what constitutes this maximum force direction. Paragraph 57 of the specification states that “a direction in which the maximum roller reaction force (Fr) acts in a direction corresponding to the second center line or becoming ±β. In other words, the maximum roller reaction force approximately corresponds to a length direction of the vane slot or a length direction of the vane”. However, even this definition is unclear. The maximum force direction seems to just be the direction in which the force vector that aligns with the direction of the vane is maximized. 

Claims 2 and 18 recite the vane slot is disposed such that the second center line has an angle of ±30° with respect to a maximum roller reaction force direction transmitted to the vane. It is unclear whether this requires an angle of exactly +30 degrees to -30 degrees or a range of from +30 degrees to -30 degrees. Paragraph 58 of the specification implies the range interpretation, especially since the second center line and the maximum roller force direction appear to be the same line (i.e. 0 degrees difference) in Paragraph 57. 

Claims 3 and 16 are rejected by virtue of their dependence on Claims 2 and 15, respectively. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 6, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al.(hereafter “Harada” – JP H09-137785).

With regards to Claims 1, 14, and 17:

Harada discloses a rotary compressor (Figures 1, 5, 9, 10 – note all four of these embodiments have the features of Claim 1), comprising: a rotary shaft (shaft 1); a plurality of plates that supports the rotary shaft (see English translation, unshown shaft bearings); a cylinder (cylinder 2) provided between the plurality of plates to define a compression space, and provided with a vane slot (groove 5); a roller (roller 4) slidably coupled to the rotary shaft inside of the cylinder, and disposed with a hinge groove (groove 13) on an outer circumferential surface of the roller; and a vane (vane 3), a first end of which is slidably coupled to the vane slot of the cylinder (as seen in Figure 1), and a second end of which is rotatably coupled to the hinge groove of the roller (as shown in compression process depictions in Figure 5), wherein when an imaginary line passing through an axial center of the rotary shaft (shaft center O) and a hinge center of the vane (unlabeled, but shown in Figure 1) is a first center line, and a radial center line of the vane slot passing through the hinge center of the vane is a second center line, the vane slot is disposed such that the second center line is intersected by a predetermined tilting angle with respect to the first center line (see angle beta in Figure 1, which is the angle formed by the first and second center lines as recited), wherein a first circumferential side of the vane defines a space having a suction pressure (suction side 7), and a second circumferential side of the vane defines a space having a discharge pressure (discharge side 8), and wherein the vane is disposed such that a radial center line of the vane passes through a position spaced apart from an axial center of the rotary shaft (see angle beta in Figure 1), and wherein a radial center line of the vane slot is tilted with respect to an imaginary line passing through an axial center of the rotary shaft and a hinge center of the vane (see angle beta in Figure 1).

With regards to Claims 4 and 20:

Harada discloses the compression space is divided into a suction side (suction side 7) and a discharge side (discharge side 8) with the vane interposed therebetween, and wherein an inner end of the vane slot faces the discharge side, and an outer end of the vane slot is tilted with respect to the first center line to face the suction side (see Figure 5 and orientation of vane 3 with respect to sides 7 and 8).

With regards to Claim 5:

Harada discloses the vane and the hinge groove are symmetrical with respect to the second center line (see Figure 10, in this embodiment, vane tip R is fully located in groove 13, resulting in vane and groove being symmetrical with second center line, see English translation).

With regards to Claim 6:

Harada discloses at least one of the vane or the hinge groove is asymmetrical with respect to the second center line (see Figure 9, in this embodiment, vane tip R has a smaller diameter, resulting in an asymmetry of the groove or vane with respect to the second center line at some point in operation, see English translation).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al.(hereafter “Harada” – JP H09-137785).

With regards to Claims 2 and 18:

Harada does not explicitly disclose the vane slot is disposed such that the second center line has an angle of ±30° with respect to a maximum roller reaction force direction transmitted to the vane. However, this angle amounts to a result effective variable, i.e. a variable which achieves a recognized result. In Figure 8, Harada presents a chart that depicts the effect of varying angle alpha (the angle between the second center line and the contact point of force Fs on the vane from the roller) on a ratio of the force Fs to a force Fs that is aligned with the vane length direction. A larger angle alpha results in a higher Fs/Fs ratio, meaning that a larger force Fp is required in order to attain the same force Fs to the vane. As per MPEP 2144.05, the courts have held that once a particular parameter is recognized as a result-effective variable (as done above), the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In this case, one of ordinary skill in the art would have found it obvious to modify the system of Harada and determine what force Fs is required to overcome the spring force of the vane, and make the angle alpha the appropriate orientation to apply the necessary force Fp to yield the desired force Fs based on the coefficient of friction, as taught by Harada in ±30° with respect to a maximum roller reaction force direction transmitted to the vane. 

With regards to Claims 3 and 19:

The Harada modification of Claims 2 and 18 teaches the vane slot is disposed such that the second center line corresponds to the maximum roller reaction force direction transmitted to the vane (as per result effective variable analysis in rejection of Claim 2, an angle of alpha of 0 degrees would yield the maximum force Fp aligning with force Fs – one of ordinary skill in the art would be able to determine this angle by routine experimentation and would have found it obvious to modify Harada to yield an angle alpha of zero in order to maximize force Fs).

With regards to Claim 15:

Harada discloses an imaginary line passing through an axial center of the rotary shaft (shaft center O) and a hinge center of the vane (unlabeled, but shown in Figure 1) is a first center line, and a radial center line of the vane slot passing through the hinge center of the vane is a second center line. Harada does not explicitly disclose the vane is disposed such that a maximum roller reaction force direction transmitted to the vane and the second center line correspond to each other. However, this angle amounts to a result effective variable, i.e. a variable which achieves a recognized result. In Figure 8, Harada presents a chart that 

With regards to Claim 16:

The Harada modification of Claim 15 teaches the vane is symmetrical with respect to the second center line (see Figure 10, in this embodiment, vane tip R .


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al.(hereafter “Harada” – JP H09-137785) in view of Hasegawa et al. (hereafter “Hasegawa” – JP H10-259786).

With regards to Claim 7:

Harada does not explicitly disclose a first inner circumferential surface of the hinge groove is located on the suction side and a second inner circumferential surface of the hinge groove located on the discharge side with respect to the second center line, and wherein an arc length of the first inner circumferential surface is smaller than an arc length of the second inner circumferential surface. Hasegawa (Figures 3, 4) teaches a similar vaned compressor including a roller (31) having a hinge groove (33) with a vane (32) wherein a first inner circumferential surface (from shoulder K2 to center point 34a, see Figure 4) of the hinge groove is located on the suction side (suction side 9) and a second inner circumferential surface (from center point 34a to shoulder K1, see Figure 4) of the hinge groove located on the discharge side (discharge side 8) with respect to the second center line, and wherein an arc length of the first inner circumferential surface is smaller than an arc length of the second inner circumferential surface (see Figure 4, second center line corresponds to vertical line crossing through center point 34a, point 33a corresponds to the center of the groove itself, and the first inner circumferential surface is smaller than the arc from shoulder K2 to point 33a). Hasegawa teaches that this arrangement allows for at least a portion of the vane edges (35, 36) to be outside of the groove, thereby reducing wear during operation (see English translation). Given the teachings of Hasegawa, it would have been obvious to one of ordinary skill in the art to modify the system of Harada by making the groove have different dimensions relative to the intersection with the second center line in order to locate the vane partially outside the groove and yield the reduced wear benefits described by Hasegawa. 

With regards to Claim 8:

The Harada modification of Claim 7 teaches a first extension surface (shoulder 38, Figure 4 of Hasegawa) that extends in a direction away from the vane is disposed at an end of the first inner circumferential surface (see Figure 4 of Hasegawa, shoulder 38 extends in a direction away from vane 32 under broadest reasonable interpretation).


Allowable Subject Matter

9 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

MASCHF AUGSBURG NUERNBERG (DE 362425 C) – appears to be a 102 reference over the independent claims, see imaginary line of the vane groove being tilted relative to imaginary line connecting shaft 3 and hinge groove. 

Watanabe et al. (JP H07-174088) - appears to be a 102 reference over the independent claims, see imaginary line of the vane groove 5 being tilted relative to imaginary line connecting shaft and hinge groove.

KR 19990034729 - - appears to be a 102 reference over the independent claims, see imaginary line of the vane groove 101 being tilted relative (at angle theta) to imaginary line connecting shaft 4 and hinge groove.

Seo et al. (KR 20100000369) – see Figure 5, hinge groove has extensions surfaces. 

Ren (CN 203412766) – see Figure 1, appears to be a 102 reference over the independent claims, see imaginary line of the vane groove 4 being tilted relative to imaginary line connecting shaft 3 and hinge groove.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, May 11, 2021